Title: To Alexander Hamilton from Meletiah Jordan, 27 November 1792
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] November 27, 1792. “… I have also to own receipt of another Thermometer which I am sorry to say has arrived in the same situation as the former.… I find that the Letters I receive from your Office are much retarded by being directed to the care of General Lincoln they remain at the Post Office in Boston & never sent to his Office, while they were directed to the care of Robert Haskell of Beverly they came regularly to hand.”
